UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2410


In Re:   GARY IVAN TERRY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:03-cr-00299-NCT-1)


Submitted:   February 28, 2011              Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Ivan Terry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary       Ivan   Terry      petitions       for   a    writ   of   mandamus

seeking an order from this court directing the district court

judge to:        (1) vacate its orders denying Terry’s motions for

recusal; (2) vacate the order denying Terry’s 28 U.S.C.A. § 2255

(West Supp. 2010) motion; and (3) grant Terry’s motion for an

evidentiary      hearing.         He   has   also      filed   an    emergency    motion

seeking to have this court vacate the district court’s order

denying Terry’s motion for recusal and vacate his conviction and

sentence imposed in Missouri.                    We conclude that Terry is not

entitled to relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                    In re First Fed. Sav. &

Loan   Ass’n,     860    F.2d     135,    138     (4th    Cir.      1988).      Further,

mandamus    is     a    drastic    remedy        and    should      be   used   only   in

extraordinary circumstances.              Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).        It is well-established that mandamus may not be

used as a substitute for appeal.                  In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Terry is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny Terry’s motion for emergency relief and

we deny Terry’s petition for a writ of mandamus.                             We dispense

                                             2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                    3